DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both the speaker grill and the toilet paper releasing mechanism.  Note Figure 1A shows the numeral 28 lead line pointing to the speaker grill.  Figure 1B, 5A, and 7A the numeral 28 lead lines points to the paper release mechanism.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “other items” as set forth in Claim 7, line 2; and the “AC outlet, 12VDC transformer for the LEDs, 5VDC transformer for the Bluetooth speaker; a speaker grille, a Bluetooth emitter to control the LEDs by way of the app on the smart phone; a WIFI module which connects to the local network and the smart phone to keep tabs on the number of toilet rolls used so as to know when to buy more or automatically have toilet paper delivered” as set forth in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [32], line 5, the numeral “28” is used to designate the “toilet paper releasing mechanism”.   On line 6, the numeral “28” is used to designate the “speaker grille”.
Further, Paragraph [32], line 6, the “.” after the word “grille” should be deleted.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a WIFI module which connects to a local network and the smart phone, does not reasonably provide enablement for how WIFI module, the local network and the smart phone keeps tabs on the number of toilet rolls used to know when to buy more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In the instant case, it is unclear how the mere interaction of a WIFI module, a local network and a smart phone allows the user to know how many rolls have been used.  Note that there is no interface or sensors in the dispenser silos described in the specification or shown in the drawings.  Therefore, there is no form of communication that would enable a user to receive information about the number of rolls in the silos.  The cell phone induction charging station nor the Bluetooth speaker are incapable of providing this information.  Further, cell phone induction charging station and the Bluetooth are incapable of providing this information because these elements are not related to the plurality of silos.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite.  On line 4, there is a period “.” after the word “mechanism”.  On line 5, the phrase “back panel” has no antecedent basis in the claim.  On line 7, the phrase “the activation lever” has no antecedent basis in the claim.  Further on line 7, the phrase “the front panel” has no antecedent basis in the claim.  On lines 8-9, the phrase “a pair of modules wherein each module is a mirror image of the other module” is unclear.  How are these modules “mirror image” of each other?  What is the relationship between the modules?  Are these modules two separate modules or one in the same?  How are the modules facing each other such that they are a “mirror” of each other?  On line 9, the term “itself” is unclear.  What is itself referring to?  On lines 9-10, the phrase “a single bar which is itself actuated by a lever actuated by an intended user” is unclear.  What is the difference between the lever set forth in this sentence and the lever set forth on line 3 of the instant claim?  On lines 10-13, the phrase “wherein when the bar is lower it pushes down push members which push nipples which entrain casters attached to a plank guided by tracks diagonally downward to a lowered position so as to move pins laterally and downwardly such that a roll of toilet paper and a core portion are released” is unclear.   On line 10, the phrase “the bar” has no antecedent basis in the claim.  Further on line 10, what is the word “it” referring to?  Further, the push members, the push nipples, the casters, the plank, the tracks, and the pins appear to be inferentially claimed.  Are these elements a requirement of the dispensing unit?  On line 14, are the bin and bin opening required elements of the dispenser unit?  On line 16, “the lever” is unclear.  What lever is being referred to on this line?  Is it the lever set forth on line 3 or the lever set forth on line 10 or are they all the same lever?  Further on line 16, what is “its” referring to?  On line 17, the phrase “the set of pins” has no antecedent basis in the claim.  Are the set of pins on this line the same or different from the pins set forth on line 12?  On line 18, are the “set of pins” set forth on this line and line 17 the same or different from the pins set forth on line 12?  On line 20, what is the word “it” referring to?
	With respect to Claim 2, lines 1-2, the word --is-- should be inserted between the words “motion” and “defined”. 
	Claim 3 is vague and indefinite.  On lines 3-4, the phrase “the hand sanitizer” has no antecedent basis in the claim.
	With respect to Claim 4, the word --is-- should be inserted between the words “biasing” and “in”.
	Claim 6 is vague and indefinite.  On line 1, the phrase “all three silos” has no antecedent basis in the claim.  Note Claim 1, line 4, sets forth “a plurality of silos”.
	Claim 7 is vague and indefinite.  On line 1, the phrase “the lateral silos” has no antecedent basis in the claim.  Further, on line 2, the phrase “other items” is unclear.  What constitutes “other items”?
  	Claim 11 is vague and indefinite.  On item “b)” the phrase “the set of pins” is unclear.  Are the “set of pins” set forth on item “b)” the same or different from the pins set forth on line 12 of Claim 1?   On item “e)”, the phrase “the pins” are unclear.  What is the difference between these pins and the “set of pins” set forth in item “b)” of this claim and the pins set forth in Claim 1, line 12, and the set of pins set forth in Claim 1, lines 17 and 18?
 Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-11 would be allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the dispensing unit set forth including a body comprised of a front panel, two lateral sides, a back side, a bottom side, an openable top lid, a removable bin and a porthole for accessing toilet paper wherein there is a lever for actuating a toilet paper releasing mechanism.; a plurality of silos located along the length of the back panel wherein at least one of the plurality of silos is configured and sized for holding a plurality of toilet paper rolls; a lever slit and an opening for passing the activation lever are also present on the front panel; the toilet paper releasing mechanism further comprised of a pair of modules wherein each module is a mirror image of the other module and each module shares a single bar which is itself actuated by a lever actuated by an intended user wherein when the bar is lowered it pushes down push members which push nipples which entrain casters attached to a plank guided by tracks diagonally downward to a lowered position so as to move pins laterally and downwardly such that a roll of toilet paper and a core portion are released; the core portion falling into a bin by way of a bin opening while simultaneously, all the toilet paper rolls drop down until a lowermost toilet paper roll is blocked by the bin opening being sized to only pass a core portion; upon release of the lever, the plank is brought back to its upward position by way of a means for biasing which brings back the set of pins so that the two lowermost toilet paper rolls are trapped by the set of pins which grab and lift the toilet paper rolls in such a way that the lowermost toilet paper roll no longer touches the area around the bin opening and the toilet paper roll above it is also raised so that there is no contact between the toilet paper roll and the lowermost toilet paper roll. 
None of the references of the prior art teach or suggest a body comprised of a front panel, two lateral sides, a back side, a bottom side, an openable top lid, a removable bin and a porthole for accessing toilet paper wherein there is a lever for actuating a toilet paper releasing mechanism.; a plurality of silos located along the length of the back panel wherein at least one of the plurality of silos is configured and sized for holding a plurality of toilet paper rolls; a lever slit and an opening for passing the activation lever are also present on the front panel; the toilet paper releasing mechanism further comprised of a pair of modules wherein each module is a mirror image of the other module and each module shares a single bar which is itself actuated by a lever actuated by an intended user wherein when the bar is lowered it pushes down push members which push nipples which entrain casters attached to a plank guided by tracks diagonally downward to a lowered position so as to move pins laterally and downwardly such that a roll of toilet paper and a core portion are released; the core portion falling into a bin by way of a bin opening while simultaneously, all the toilet paper rolls drop down until a lowermost toilet paper roll is blocked by the bin opening being sized to only pass a core portion; upon release of the lever, the plank is brought back to its upward position by way of a means for biasing which brings back the set of pins so that the two lowermost toilet paper rolls are trapped by the set of pins which grab and lift the toilet paper rolls in such a way that the lowermost toilet paper roll no longer touches the area around the bin opening and the toilet paper roll above it is also raised so that there is no contact between the toilet paper roll and the lowermost toilet paper roll as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the dispensing unit in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654